Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of claims 8 and 14 “a taper deviation” is unclear because it is unclear where there is deviation and it is not found were the feature is explained in the description.  In claim 12, line 2, “nut it is assembled” is unclear.  In claim 12, lines 4, 6 and 15 each of the “a slotted nut”, “a counteracting nut” and “a threaded ring” are a double inclusion.  In claim 12, line 18, there is no antecedent basis for “tapered splines”; it appears should be --conical splines--.  In claim 13, line 6, “Slotted” should not be capitalized.  In claim 14, lines 2-3, the cooperating splines is a double inclusion.  In claim 14, line 8, the period appears to be in error.  And in claim 14, line 8-9, it is unclear how the cone-shaped hole changes with the movement of the ring because the shape of the hole does not change from the cone shape.  The claims were examined as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Junkers (US 2005/0158145) in view of Kosiankowski (US 8,092,133), Junkers (US 7,207,760), and Junkers (US 6,254,323).  Junkers ‘145 discloses a self-reactive lock nut device comprising in general sequence: a nut (13) with an internal thread mating with a bolt (12) and a smooth bottom mating with a washer (1) including a housing (2) and a threaded insert (6a) within the housing.  And considering specifically the embodiment shown in Fig. 15 Junkers ‘145 teaches the washer housing (92) can have an cone-shaped hole with an inner surface (93) tapering inwards towards a top surface and where the inner surfaces can have mating splines (95) with an outer conical surface of the threaded insert (94) such that as the threaded insert moves towards the top surface of the washer housing, in reaction to the nut being tightened, the threaded insert tightens against the bolt to prevent loosening (p. [0051]).  
Junkers ‘145 discloses the threaded insert as segments but does not disclose the threaded insert as a ring.  Kosiankowski discloses a nut device including a housing (4) with a clamping insert (14) wherein as an alternative to the insert being formed in section (25 in Fig. 5) the insert can be formed as a ring (22 in Fig. 4).  Therefore, at the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the insert segments of Junker’s with an insert ring as disclosed in Kosiankowski because Kosiankowski teaches them as alternatives for providing the same results in a similar field of endeavor.

Junkers ‘145 shows the washer housing to have a hexagonal or dodecagonal outer surface for engagement by a tool but is not specific as to the shape the nut has for tool engagement.  Junkers ‘323 discloses a reactive nut device similar to Junkers ‘145 but, Junkers ‘323 discloses the nut (9) as a slotted nut with slots (13) at a top end for engagement by a tool.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the top surface of the nut in Junkers ‘145 with slots as disclosed in Junkers ‘323 for the same purpose namely for engagement with a tool.  The examiner takes notice that it is common for an outer surface of a nut to be cylindrical or hexagonal.


Response to Amendment
Applicant’s remarks have been considered but, are moot in light of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677